Citation Nr: 1430847	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral fallen arches. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.R.N.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to August 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Regional Office in Baltimore, Maryland, which denied the claims for service connection for sleep apnea and GERD.  The appeal was subsequently transferred to the RO in Winston-Salem, North Carolina. 

The appeal concerning falling arches stems from a December 2009 rating decision issued by the RO in Winston-Salem, which denied the Veteran's claim to reopen based on a lack of new and material evidence.  

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in January 2013.  A transcript of that proceeding has been associated with the claims file. 

In March 2013, the Board reopened and remanded the claim for service connection for fallen arches.  The service connection claims pertaining to GERD and sleep apnea were also remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

1. Fallen Arches

The Veteran seeks service connection for a bilateral foot condition manifested by fallen arches (or flat feet/pes planus).  He specifically contends that his fallen arches are caused or aggravated by his service-connected degenerative arthritis of both great toes (status post hallux limits, right foot). See July 2013 Statement from Veteran ("this condition led to my arches falling to the point of 'flat feet'").  

Alternatively, the Veteran asserts that his bilateral fallen arches/pes planus are directly due to service, and in particular, the result of steel toe boot use during service. See Hearing Transcript. 

Briefly, the Veteran's August 1980 pre-induction examination noted a normal clinical evaluation of the feet; in a contemporaneous Report of Medical History the Veteran denied having foot trouble.  Beginning in approximately 1982, the Veteran's service treatment records (STRs) are replete with references to foot and toe complaints.  Notably, a November 1982 Podiatry Clinic consult note confirmed a diagnosis of moderate pes planus, along with degenerative arthritis of the bilateral MTP joints and hallux limitus.  The Veteran was subsequently prescribed sports orthotics with shoe inserts.  An April 1983 STR again confirmed a pes planus diagnosis.  In June 1984, the Veteran was placed on a physical profile as a result of degenerative arthritis at the MP joint; the report noted that this condition was aggravated by steel-toed shoes.  An August 1985 periodic Report of Medical Examination did not reflect any foot problems.  A May 1987 podiatry consult noted complaints of bilateral foot/bunion pain when wearing boots.  A separation examination does not appear to be of record. 

The Veteran testified that he sought treatment for foot problems shortly after separation from service (within 2 years) and has experienced consistent foot symptoms since service.  

The first documented post-service finding of pes planus is shown in an August 1996 VA foot/joints examination report.  More recent VA treatment records dated in 2008 and 2009 confirm a pes planus diagnosis.  

The Board remanded this claim in March 2013 for the purpose of obtaining a VA etiology opinion.  Specifically, the examiner was directed to address whether the Veteran's fallen arches/flat feet clearly and unmistakably pre-existed service, and if so, whether they were aggravated during service; or, if not, whether the fallen arches were related to active service (to include as due to wearing combat boots with no arch support).  

The requested VA opinion/examination was obtained in May 2013.  X-rays confirmed current bilateral pes planus.  The examiner opined that the Veteran's fallen arches were not caused by or a result of military service.  The Board finds that the opinion provided by the May 2013 examiner requires clarification.  

As an initial matter, the examiner did not adequately address the specific nature of the Veteran's flat feet.  He stated that there was "no indication in his [service] treatment records of continued problems with his congenital pes planus." (Emphasis added).  From this statement, the Board gleans that the examiner felt the pes planus pre-existed service; however, the examiner provided absolutely no rationale or explanation for his bald conclusion that the Veteran's pes planus was a congenital (or, presumably pre-existing) condition as opposed to an acquired condition.  This must be addressed in light of the pre-induction examination, which noted no abnormalities of the feet; the documentation of in-service treatment for pes planus on at least two occasions; the absence of a separation examination; and the Veteran's consistent statements/testimony in which denied any pre-service problems with his feet/arches.  

Further, if the Veteran's pes planus is indeed found to be a congenital condition, then the examiner must address whether such condition is a defect or a disease and whether there was superimposed injury or disease, and/or aggravation, respectively. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Additionally, the Veteran has raised the issue of whether his service-connected bilateral great toe condition (i.e., degenerative arthritis of both great toes, status post hallux limits, right foot) caused or aggravates his flat foot condition.  The Board is required to consider all theories of entitlement reasonably raised by the record.  As the claim is being remanded for reasons discussed immediately above, this should be addressed by the VA examiner as indicated below. See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of an NOD that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).   

2. Sleep Apnea

The Veteran primarily contends that his sleep apnea is secondary to his service-connected asthma.  Alternatively, he asserts that it had its onset in-service.  

In support of his claim, the Veteran has submitted numerous internet articles which suggest that people with asthma may be at increased risk for sleep apnea, that sleep apnea and asthma share common physiological factors, and that the presence of one may cause or worsen the other. See, e.g., Article from American Sleep Apnea Association. 

With respect to in-service incurrence, STRs are replete with references to treatment for chronic coughing and congestion.  A July 1991 STR reflects a questionable/provisional diagnosis of bronchospasm, while a contemporaneous STR shows an assessment of "possible bronchitis vs. asthma."  

Again, the Veteran has been service connected for asthma since 2001; it is currently evaluated as 30 percent disabling.  

Current VA treatment records (dated from 2009 to 2013) reflect ongoing complaints and treatment for bronchial asthma (including the use of three medications/inhalers for control), with flare-ups up to four times per year.  The Veteran also has a confirmed sleep apnea diagnosis. 

The Board remanded the Veteran's claim in March 2013 in order to obtain an opinion as to whether his sleep apnea is related to service, or is otherwise caused or aggravated by his service-connected asthma.  In May 2013, the VA examiner opined that that the Veteran was never diagnosed with sleep apnea in-service, and that sleep apnea was not caused by, or the result of asthma.  The examiner reasoned that the Veteran was not diagnosed with sleep apnea until 2004 and that it was due to obesity.  The examiner further explained that the Veteran has "never had a diagnostic PFT to support asthma."  Again, the Veteran is service-connected for asthma; current VA treatment records confirm an asthma diagnosis; and such records also contain PFTs from 2004 and 2011 that establish asthma diagnoses.  As the May 2013 VA examiner failed to address the issue of secondary service connection (i.e., causation and aggravation) as a result of a factually inaccurate assumption that the Veteran does not have asthma, the Board finds that the claim must again be remanded to address this theory. Barr, supra; see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).




3. GERD 

The Veteran contends that his GERD is secondary to his service-connected asthma.  Alternatively, he also seeks service connection on a direct incurrence basis. 

In support of his claim, the Veteran has submitted numerous internet articles which suggest that people with asthma are susceptible to GERD, and that the two conditions share common triggers. See e.g., Internet articles from Cleveland Clinic. 

Service treatment records do reflect numerous complaints of a chronic cough, along with a diagnosis of GERD in October 1991.  

Current VA and private treatment records also confirm a GERD diagnosis.  

The Board remanded the Veteran's claim in March 2013 in order to obtain an opinion as to whether his GERD is related to service, or is otherwise caused or aggravated by his service-connected asthma.  In May 2013, the VA examiner provided an opinion that GERD was not caused by or a result of asthma.  The examiner reasoned that asthma does not cause GERD and that the Veteran had a contributing hiatal hernia in the distal esophagus as well as obesity.  The examiner did not provide an express opinion concerning direct service connection, only noting that the Veteran was "never treated for or complained of GERD-like symptoms" in-service and was not diagnosed until 2004.  Again, this same examiner concluded that the Veteran did not have asthma, despite the medical evidence cited above which establishes an asthma diagnosis.  As the May 2013 VA examiner failed to adequately address both direct and secondary (specifically, aggravation) theories of entitlement, the Board finds that an addendum opinion must be obtained in this case. See Barr and Stegall, supra. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination of the feet to determine the current nature and likely etiology of his fallen arches/pes planus.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed foot disabilities, and review the service treatment records (STRs) recently added to the claims file.  The examiner must address the following:

a. Is the Veteran's bilateral pes planus congenital/developmental, or is it acquired? 

b. If it is considered to be congenital/developmental, is it a disease or defect?  If it is a disease, did the Veteran have superimposed pathology during active duty?  

[Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

c. If the pes planus is considered to have been acquired (as defined above), and not congenital or developmental, did it clearly and unmistakably pre-exist service?

d. If it clearly and unmistakably pre-existed service did bilateral pes planus clearly and unmistakably not undergo an increase in severity in service beyond its natural progression?

e. Alternatively, is it as least as likely as not that (50 percent or greater possibility) pes planus is proximately due to, or the result of service-connected degenerative arthritis of both great toes, status post hallux, limitus (right foot)? 

f. Is it as least as likely as not (50 percent or greater possibility) that pes planus is permanently worsened in severity (aggravated) by service-connected degenerative arthritis of both great toes, status post hallux, limitus (right foot)?

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

In answering the above questions, the examiner should consider the absence of foot problems/pes planus at the time of entry to service; the subsequent in-service diagnosis of pes planus; and the Veteran's statements that he had no foot problems prior to entering service.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. Return the claims file to the May 2013 VA examiner for an addendum opinion addressing the claim for sleep apnea.  The entire claims file, to include a complete copy of this REMAND and copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinions.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that sleep apnea (a) had its clinical onset during service or is related to any in-service event, disease, or injury, or (b) is (i) proximately due to, (ii) the result of, or (iii) or aggravated by service-connected asthma. 

* For purposes of this remand, and based on the VA PFT findings documented in 2011, the VA examiner is to accept that the Veteran has a confirmed asthma diagnosis. 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Return the claims file to the May 2013 VA examiner for an addendum opinion addressing the claim for GERD.  The entire claims file, to include a complete copy of this REMAND and copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinions.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that GERD (a) had its clinical onset during service or is related to any in-service event, disease, or injury, or (b) is (i) proximately due to, (ii) the result of, or (iii) or aggravated by service-connected asthma. 

* For purposes of this remand, and based on the VA PFT findings documented in 2011, the VA examiner is to accept that the Veteran has a confirmed asthma diagnosis. 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. After all development has been completed, re-adjudicate the claims for service connection.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


